DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
The examiner is aware of the functional language in the claims.

Claim Objections
            Claim  1 objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, disengages the at least one lifting motor, the second portion of the docking mechanism is coupled to the tether drone via a standoff, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Specification objections
  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: "disengages the at least one lifting motor and the second portion of the docking mechanism is coupled to the tether drone via a standoff”. 
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
The above are only examples of such informalities.  The Applicant is required to review the Specification and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 1       the term “disengages the at least one lifting motor” is improper claim language rendering the claim vague and indefinite for examination. It is unclear how to disengages the at least one lifting motor, is the disengages the at least one lifting motor would be mechanically or electrically from the drone, the specification does not provide a standard for the limitation.

 Re claim 6   the term “the second portion of the docking mechanism is coupled to the tether drone via a standoff” is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the second portion of the docking mechanism is coupled to the tether drone via a standoff recited in the claim refers to, the specification does not provide a standard for the limitation.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Reference of prior art 

Zawadzki et al.  (US 20190217952, TETHERED AERIAL DRONE SYSTEM).
Alegria.  (US 20170291704, AERIAL VEHICLE SYSTEM).
Daly.  (US 9957045, Stackable Drones).
Walker et al.  (US 20170008626, SPOOLER FOR UNMANNED AERIAL VEHICLE SYSTEM).
Paczan et al.  (US 20160378108, COLLECTIVE UNMANNED AERIAL VEHICLE CONFIGURATIONS).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawadzki and further in view of Alegria and further in view of Daly.

Re claim 1    Referring to the figures and the Detailed Description, Zawadzki discloses:
A system for an airborne self-powered drone tether docking station, comprising: 
a. a rechargeable drone (101) comprising at least one lifting motor (111),
However Zawadzki fails to teach as disclosed by Alegria:  rechargeable batteries coupled to selectively provide power to the at least one lifting motor (¶ 0110), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Alegria teachings of rechargeable batteries coupled to selectively provide power to the at least one lifting motor into the Zawadzki for intermittent loads and emergency operations.

recharging electronics coupled to the rechargeable batteries and operable to direct power to the rechargeable batteries (Alegria 232), 
on the other hand Zawadzki, as modified above, fails to teach as disclosed by Daly: a first portion of a docking mechanism (item 8); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Daly teachings of rechargeable batteries coupled to selectively provide power to the at least one lifting motor into the Zawadzki, as modified above, for a stronger coupling in a vertically stacked drone configuration.
b. a powered tether that transmits power and data along a length of the tether from a proximal end coupled to a powered base station and to a distal end (Zawadzki 105);
c. a tether drone comprising a plurality of motors and a second portion of the docking mechanism and being coupled to the a powered tether at the distal end (Daly item 6); and wherein the rechargeable drone (i) selectively couples, by engaging the first portion of the docking mechanism with the second portion of the docking mechanism, to the tether drone (Daly items, 8, 6 and Zawadzki 105), (ii) disengages the at least one lifting motor, (iii) receives power from the powered tether via the docking mechanism and by the recharging electronics (Daly via items 6 and 8 and Alegria ¶ 0110 and item 232), and (iv) charges, by the recharging electronics, the rechargeable batteries (Alegria ¶ 0110 and item 232), and wherein the tether drone activates the plurality of motors, thereby maintaining the distal end of the powered tether aloft while the rechargeable drone recharges (Zawadzki ¶ 0022).

Re claim(s) 2    Referring to the figures and the Detailed Description, Zawadzki, as modified above, discloses: The system of claim 1, further comprising: the base station, wherein the base station comprises a tether deployment system that is coupled to selectively deploy or retrieve the tether drone (Zawadzki ¶ 0029).

Re claim(s) 4    Referring to the figures and the Detailed Description, Zawadzki, as modified above, discloses: The system of claim 1. wherein the tether drone further comprises  a down converting voltage system that converts a first voltage of the powered tether to a second voltage of the recharging electronics of the rechargeable drone (Alegria ¶ 0110 and item 232). 

Re claim(s) 6   Referring to the figures and the Detailed Description, Zawadzki, as modified above, discloses:  The system of claim 1, wherein the second portion of the docking mechanism is coupled to the tether drone via a standoff (Daly fig. 5, item 6).

 
Claim(s) 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawadzki and further in view of Alegria and further in view of Daly and further in view of Walker.

Re claim(s) 3    Referring to the figures and the Detailed Description, Zawadzki, as modified above, fails to teach as disclosed by Walker:  The system of claim 1, wherein the powered tether comprises a fiberoptic cable (106).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Walker teachings of the powered tether comprises a fiberoptic cable into the Zawadzki, as modified above, to enable transmission of power and data over the same fiberoptic cable at high efficiency.

Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawadzki 
and further in view of Alegria and further in view of Daly and further in view of Paczan.

Re claim(s) 5    Referring to the figures and the Detailed Description, Zawadzki, as modified above, fails to teach as disclosed by Paczan: The system of claim 1. wherein at least one of the first portion and the second portion of the docking comprises one or more of  an electromagnet, and a permanent magnet (¶ 0028).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Paczan teachings of at least one of the first portion and the second portion of the docking of  an electromagnet, and a permanent magnet into the Zawadzki, as modified above, to have the advantage of isolating the transmission of vibration and reducing vibration damage.

  Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642